Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JPS  5395729 (hereinafter “JP’729”) in view of US 4,324,400 to Tse et al. (hereinafter “Tse”).
JP’729 discloses a table tennis racket comprising a blade attached to a handle as shown in figure 1.  The blade comprises a resin foam core 1, a carbon fiber reinforced resin layer 2 on both sides of the resin foam core (figure 4).  JP’729 also discloses that the blade shown in figures 3-7 further includes a rubber layer laminated to the carbon reinforced resin layer as a ball striking surface (page 3). The carbon fibers are diagonally crossed and impregnated with an epoxy resin (page 3). 
JP’729 does not explicitly disclose the carbon fiber reinforced resin layer has a bending Young’s modulus of 12,000 MPa or more.  There is no teaching or suggestion that the resin foam core has a density of 0.3 g/cc or less. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the constraining layer disclosed in Tse for the carbon fiber reinforced resin layer disclosed in JP’729 motivated by the desire to effectively minimize the deflection or bending of the tennis table blade when a ball is struck.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the resin foam core disclosed in JP’729 having a density taught by Tse motivated by the desire to provide a tennis table racket which is light weight and capable of absorbing the shock loads and damping the vibrations generated by striking of the ball. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788